DETAILED ACTION
Election/Restrictions
1.	Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/13/2021.  Claim 8 requires “wherein the anti-rotation feature is disposed between the first backplate and the pad spring”, a feature exclusive to unelected Species 3 (Figures 6-8).
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-7, 9-11, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US 5,249,647).
As per claim 1, Kobayashi et al discloses a brake assembly (Fig. 8; Abstract) comprising:
a brake carrier (12);

a first brake pad module (6) that includes a first brake pad assembly (6) that is received in the brake carrier;
a second brake pad module (6) that includes a second brake pad assembly (6) that is received in the brake carrier; and
a retraction spring (21) that includes:
a first end (21a) that is mounted to the first brake pad assembly;
a second end (21b) that is mounted to the second brake pad assembly and is disposed opposite the first end;
a coil (21b) that is disposed between the first end and the second end; and
an anti-rotation feature (21c) that is disposed between the first end and the coil and that extends over and engages the first brake pad module to inhibit rotation of the retraction spring; and.
a retainer bracket (22) that is mounted to the housing assembly and extends across the first brake pad module and the second brake pad module wherein the anti-rotation feature inhibits rotation of the retraction spring away from the retainer bracket (23b) and the retainer bracket inhibits rotation of the retraction spring away from the first brake pad assembly and the second brake pad assembly (22c; Col. 3, lines 57-64).
As per claim 3, Kobayashi et al discloses the brake assembly of claim 1 wherein the coil engages the retainer bracket (21b, 23b’).
As per claim 4, Kobayashi et al discloses the brake assembly of claim 1 wherein the anti-rotation feature is disposed above the first brake pad module (21c).

As per claim 6, Kobayashi et al discloses the brake assembly of claim 5 wherein the anti-rotation feature contacts the first backplate (21c; Col. 4, lines 50-56).
As per claim 7, Kobayashi et al discloses the brake assembly of claim 6 wherein the first hole is offset from the second hole such that the first hole and the second hole are not coaxially disposed (3a, Fig. 8).
	As per claim 9, Kobayashi et al discloses a brake assembly (Fig. 8; Abstract) comprising:
a brake carrier (12);
a housing assembly (13) that is mounted to the brake carrier;
a first brake pad module (6) that includes a first brake pad assembly (6) that is received in the brake carrier, the first brake pad assembly including a first backplate (3), and a pad spring (22) that is mounted to the first backplate;
a second brake pad module (6) that includes a second brake pad assembly (6) that is received in the brake carrier; and
a retraction spring (21) that includes:
a first end (21a) that is mounted to the first brake pad assembly;
a second end (21a) that is mounted to the second brake pad assembly and is disposed opposite the first end;

an anti-rotation feature (21c) that is disposed between the first end and the coil and that extends over and engages the first brake pad module to inhibit rotation of the retraction spring, 
wherein the anti-rotation feature engages the pad spring (21; Col. 3, lines 57-64).
As per claim 10, Kobayashi et al discloses the brake assembly of claim 9 wherein the anti-rotation feature contacts an upper side of the pad spring that faces away from the first backplate (22c; Col. 3, lines 57-64).
As per claim 11, Kobayashi et al discloses the brake assembly of claim 9 wherein the anti-rotation feature contacts the first backplate (21c; Col. 4, lines 50-56).
As per claim 20, Kobayashi et al discloses the brake assembly of claim 1 wherein the retraction spring includes a first arm (21) that extends from the anti-rotation feature to the coil and a second arm (21) that extends from the coil to the second end.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 5,249,647) in view of Hatada (JP H02-92130).

Hatada discloses a disc brake wherein the anti-rotation feature is a coil (14b).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the return springs of Kobayashi et al by providing at least one additional coil as taught by Hatada in order to provide improved damping.

    PNG
    media_image1.png
    715
    753
    media_image1.png
    Greyscale


Allowable Subject Matter
7.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Kobayashi et al, the applicant argues that:
“In the Office Action, the Examiner designated loop 21b as being a "coil," designated end portions 21a as being "first and second ends" of the retraction spring, and designated positioning portions 21c as being an "anti-rotation feature" (see Office Action, page 6). The positioning portions 21c are not "anti-rotation features" as claimed since they do not engage a first brake pad module to inhibit rotation of the return spring 21. Instead, it appears that at best a hook 23' that is provided with a pad guide 22 and that is completely spaced apart from and does not engage the pads 6 helps retain the loop 21b. Consequently, a proper rejection has not been established and Applicant respectfully requests that this rejection be withdrawn” (Pages 8-9).

The bent portions (21c) of springs (21) have a similar structure to the inventive anti-rotation feature (160) and provide the same function as the coiled ends of the inventive springs.
The applicant argues that:
“It is also noted that a proper rejection has not been established for various dependent claims. For instance, in original claim 2 the pad guide 22 not a "retainer bracket" since the pad guide 22 is not mounted to the brake caliper 13 ("housing assembly") but instead is "attached to the carrier 12" (designated a "brake carrier" by the Examiner; see column 3, lines 11-12)” (Page 9).

The pad guide 22 is mounted on carrier 12 which is mounted on caliper 13.  The claim limitation “a retainer bracket that is mounted to the housing assembly” does not require a direct connection between the retainer bracket and housing.

“In claims 8 and 9, the pad guide 22 has now been designated a "pad spring," which directly conflicts with the "retainer bracket" designation in claim 2. The pad guide 22 is simply not a pad spring and does not function as a pad spring as would be readily understood by one skilled in the art. Moreover, if the pad guide 22 was mounted to a backing plate 3 of a pad 6, then the disc brake of Kobayashi '647 would be rendered inoperative since the pads 6 would be prevented from sliding along the pad guide 22 to engage the disk 4 to brake a wheel (see column 3, lines 3-15 of Kobayashi '647)” (Page 9).

Claim 8 has been withdrawn for being directed towards unelected Species 3.  Claim 9 is independent and does not include the limitations of claim 2.  Claim 9 did not previously depend on claim 2 either.  Non-dependent claims may rely on different interpretations of the prior art.
Regarding the rejection of claim 10 under Kobayashi et al, the applicant argues that:
“In claim 10, the positioning portions 21c ("anti-rotation feature") do not contact any portion of the pad guide 22 ("pad spring"). Indeed, the positioning portions 21c are spaced apart from and do not contact pressing portion 22c and there is nothing in the passage cited by the Examiner (column 3, lines 57-63 of Kobayashi '647) that supports this rejection. Applicant respectfully requests that these rejections be withdrawn” (Page 9).

The anti-rotation feature includes the entirely of the spring between the pad-contact spring ends.  The central portion (21b) is in direct contact with pad guide (22).
Regarding the rejection of claim 12 under Kobayashi et al and Hatada, the applicant argues that:
“Claim 12 was rejected under§ 103 as being unpatentable over Kobayashi '647 in view of Hatada '130. Claim 12 depends on claim 1. Consequently, this rejection is overcome for the reasons previously discussed. In addition, a proper rejection has not been established for the rejection of claim 12 since neither of the two hairpin-shaped engaging protrusions 14b is a coil” (Page 9).

As shown in Figure 5, Hatada discloses multiple coils, including coils (14a) and (14b).  An annotated Figure has been provided above for clarity. 
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657